DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0087166 to Morrow.
Regarding Claim 1, Morrow teaches a substrate processing method, comprising: providing a substrate containing a silicon carbide film (109) thereon, and a photoresist layer defining a pattern over the silicon carbide film; plasma-exciting an etching gas containing a fluorocarbon-containing gas and an oxygen-containing gas (Paragraph 16); and exposing the substrate to the plasma-excited etching gas to transfer the pattern to the silicon carbide film, wherein at least a portion of a thickness of the photoresist layer survives the exposing (Paragraph 18).
Regarding Claims 2-4, Morrow teaches the method of the claimed invention substantially as claimed, and the same relative etching rates are reasonably expected or else are the result of essential limitations which have not been claimed. 
Regarding Claims 6, 7, 9 and 10, Morrow teaches a fluorocarbon gas, oxygen gas and Ar gas (Paragraph 16) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087166 to Morrow in view of US 2002/0055265 to Ring.
Regarding Claim 8, as applied above, Morrow teaches the method of the invention substantially as claimed including etching with a fluorocarbon gas, but does not expressly teach C4F8 or C4F6 gas. However, Ring teaches C4F8 is conventional to etch silicon carbide with additives such as O2 and Ar (Paragraph 14). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to etch silicon carbide with C4F8 and conventional additives such as O2 and Ar with predictable results. 
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087166 to Morrow in view of US 2014/0187044 to Tsai et al.
Regarding Claim 11, as applied above, Morrow teaches the method of the invention substantially as claimed, but does not expressly teach EUV resist. However, Tsai et al. teaches using a photoresist suitable for a EUV light source (Paragraphs 16-18). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use EUV photoresist to pattern the silicon carbide layer with predictable results. 

	
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0087166 to Morrow in view of US 2002/0055265 to Ring and US 2014/0187044 to Tsai et al.
Regarding Claim 12, Morrow teaches a substrate processing method, comprising: providing a substrate containing a silicon carbide film (109) thereon, and a photoresist layer defining a pattern over the silicon carbide film; plasma-exciting an etching gas containing a fluorocarbon-containing gas and an oxygen-containing gas (Paragraph 16); and exposing the substrate to the plasma-excited etching gas to transfer the pattern to the silicon carbide film, wherein at least a portion of a thickness of the photoresist layer survives the exposing (Paragraph 18).
Morrow does not expressly teach EUV resist. However, Tsai et al. teaches using a photoresist suitable for a EUV light source (Paragraphs 16-18). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use EUV photoresist to pattern the silicon carbide layer with predictable results. 
Morrow in view of Ring teaches the method of the invention substantially as claimed including etching with a fluorocarbon gas, but does not expressly teach C4F8 or C4F6 gas. However, Ring teaches C4F8 is conventional to etch silicon carbide with additives such as O2 and Ar (Paragraph 14). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to etch silicon carbide with C4F8 and conventional additives such as O2 and Ar with predictable results. 
Regarding Claims 13-15, Morrow teaches the method of the claimed invention substantially as claimed, and the same relative etching rates are reasonably expected or else are the result of essential limitations which have not been claimed. 

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716